         Case 1:18-cv-00681-RJL Document 195 Filed 05/08/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



AARON RICH
                               Plaintiff,

       v.                                                    Civil Action No. 1:18-cv-00681-RJL

                                                             Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                               Defendants.




                   NOTICE OF ERRATA TO PLAINTIFF’S NOTICE OF
                       OUTSTANDING DISCOVERY REQUESTS

       Plaintiff respectfully submits this errata to its Notice of Outstanding Discovery Requests

(“Notice”), Dkt. 173, in order to correct an inadvertent omission. The Notice inadvertently omitted

one outstanding subpoena that Plaintiff served on Twitter Inc. (“Twitter”) on March 5, 2020, prior

to the stay of discovery, seeking limited account information for the user @whysprtech. We are

also notifying the Court that since the filing of the Notice, Twitter filed a motion to quash or modify

the subpoena in the Northern District of California. See In the Matter of a Subpoena to Non-Party

Twitter, Inc., CV20 80081MISC (N.D. Cal. May 4, 2020). Plaintiff will file its opposition to

Twitter’s motion by May 14, 2020.
       Case 1:18-cv-00681-RJL Document 195 Filed 05/08/20 Page 2 of 3


DATED: May 8, 2020                       Respectfully submitted,
                                         /s/ Michael J. Gottlieb
                                         MICHAEL J. GOTTLIEB (D.C. Bar No.
                                         974960)
                                         WILLKIE FARR & GALLAGHER LLP
                                         1875 K Street NW
                                         Washington, DC 20006
                                         Tel: (202) 303-1000
                                         Fax: (202) 303-2000
                                         mgottlieb@willkie.com

                                         JOSHUA P. RILEY (D.C. Bar No.
                                         1026900)
                                         MERYL C. GOVERNS KI (D.C. Bar No.
                                         1023549)
                                         BOIES SCHILLER FLEXNER LLP
                                         1401 New York Ave NW
                                         Washington, DC 20005
                                         Tel: (202) 237-2727
                                         Fax: (202) 237-6131
                                         jriley@bsfllp.com
                                         mgovemski@bsfllp.com

                                         Attorneys for Plaintiff Aaron Rich




                                     2
         Case 1:18-cv-00681-RJL Document 195 Filed 05/08/20 Page 3 of 3



                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on May 8, 2020, the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Defendant Edward

Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.

       Dated: May 8, 2020

                                           /s/ Michael J. Gottlieb
                                           MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                           WILLKIE FARR & GALLAGHER LLP
                                           1875 K Street NW
                                           Washington, DC 20006
                                           Tel: (202) 303-1000
                                           Fax: (202) 303-2000
                                           mgottlieb@willkie.com
